DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Below is the Final Action on the Merit for claims 1 – 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the head" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a head”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, 12 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Patent Publication No. 2018/0146773 A1) in view of Wu et al. (U.S. Patent Publication No. 2008/0060149 A1).
Regarding independent claim 1, Kress teaches an outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a), comprising: a body (111) having a handle (handle, 130), a head (motor housing, 113), and an elongated tube assembly (shaft, 112) arranged between the handle (130) and the head (113; Fig. 6a), wherein the head (113) is arranged to be removably connected with an accessory tool assembly (joint brush, 122; Fig. 7c or roller brush, 140; Fig. 7a and b), the head (113) including a first engagement arrangement (Annotated Fig. 7c) for releasably engaging with a second engagement arrangement (Annotated Fig. 7c) in the accessory tool assembly (joint brush, 122; Fig. 7c) and a drive unit (electric motor, 200) arranged in the head (113), the drive unit (200) including a first coupling member (drive shaft, 210; Fig. 7c) for drivingly coupling with a second coupling member (toothed shaft, 240; Fig. 7c) in the accessory tool assembly (Paragraph [0133]), wherein: the first engagement arrangement (Annotated Fig. 7c) is fixed (Annotated Fig. 7c); the second engagement arrangement (Annotated Fig. 7c) is movable between an extended position (Annotated Fig. 7c) and a retracted position (Fig. 6b; when it is installed on the head).

    PNG
    media_image1.png
    644
    764
    media_image1.png
    Greyscale

Kress does not explicitly teach the accessory tool assembly  includes a biasing element for biasing the second engagement arrangement into the extended position; and as the accessory tool assembly is aligned with the head and is moved along a movement axis into engagement with the head, the second engagement arrangement first moves over the first engagement arrangement against the bias and then returns to the extended position and locks with the first engagement arrangement while the first coupling member couples with the second coupling member.  
Wu, however, teaches an analogous system having an accessory tool assembly which includes a biasing element (Annotated Fig. 4) for biasing the second engagement arrangement (Annotated Fig. 4) into the extended position (as shown in Fig. 4); and as the accessory tool assembly is aligned with the head (Annotated Fig. 4) and is moved along a movement axis into engagement with the head (Annotated Fig. 4), the second engagement arrangement (Annotated Fig. 4) first moves over the first engagement 

    PNG
    media_image2.png
    618
    793
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress to further include a biasing element for biasing the second engagement arrangement into the extended position; and as the accessory tool assembly is aligned with the head and is moved along a movement axis into engagement with the head, the second engagement arrangement first moves over the first engagement arrangement against the bias and then returns to the extended position and locks with the first engagement arrangement while the first coupling 
Regarding claim 2, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the accessory tool assembly (joint brush, 122; Fig. 7c or roller brush, 140; Fig. 7a and b) is any one of: a roller assembly having a roller with bristles (Figs. 7a – 7c) arranged to be driven by the drive unit (200); an edge cutter assembly with an edge cutter arranged to be driven by the drive unit; or an edge brush assembly with an edge brush arranged to be driven by the drive unit.  
Regarding claim 3, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the head (113) includes a long axis (Annotated Fig. 7c) generally parallel to the movement axis (Annotated Fig. 7c); and the first engagement arrangement is arranged at a lateral end portion of the head (Annotated Fig. 7c).  
Regarding claim 4, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the second engagement arrangement (Annotated Fig. 7c) is movable radially with respect to the movement axis (Annotated Fig. 7c) between the extended position and the retracted position (the second engagement arrangements moves radially to detach as shown in Fig. 7c and attach as shown in Fig. 6a).  
Regarding claim 5, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the first engagement arrangement (Annotated Fig. 7c) includes a recess (Annotated Fig. 7c) defined by a wall part (Annotated Fig. 7c) in a lateral end portion (Annotated Fig. 7c) of the head (113); and the second engagement arrangement (Annotated Fig. 7c) includes a corresponding hook member (Annotated Fig. 7c) arranged to be received in the recess (Annotated Fig. 7c).  
Regarding claim 6, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the first engagement arrangement (Annotated Fig. 7c) includes two recesses (Annotated Fig. 7c) defined in a lateral end portion (Annotated Fig. 7c) of the head (113); 
Regarding claims 7 and 17, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein at least one of a front end of the wall part or a front end of the hook member (Annotated Fig. 7c) includes a ramp surface (Annotated Fig. 7c) to facilitate radial movement of the hook member (Annotated Fig. 7c) relative to the wall part (Annotated Fig. 7c) as the accessory tool assembly (122) is aligned with the head (113) and is moved along the movement axis into engagement with the head (113; With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Kress which is capable of being used as claimed since as a user can grasp the joint wheel, 122 and rotate the second engagement arrangement, thus radially moving the hook member to engage with the first engagement arrangement in the head).
Regarding claims 8 and 18, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the hook member (Annotated Fig. 7c) is actuable by a user to move the hook member (Annotated Fig. 7c) into the retracted position to release the engagement of the recess and the hook member (Annotated Fig. 7c; With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Kress which is capable of being used as claimed since as a user can grasp the joint wheel, 122 and rotate the second engagement arrangement, thus radially moving the hook member either from a retracted or extended position).  
Regarding claim 9, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the second engagement arrangement (Annotated Fig. 7c) is rotatable between the extended position and the retracted position (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Kress which is capable of being used as claimed since as a user can grasp the joint wheel, 122 and rotate the second engagement arrangement, thus radially moving the second engagement member either from a retracted or to the extended position). 
Regarding claim 10, Kress, as modified, teaches all of the elements of claim 9 as discussed above.
Kress does not teach an outdoor surface treating apparatus wherein the first engagement arrangement includes a stud formed or arranged on a lateral end portion of the head and the second engagement arrangement includes a corresponding hook member arranged to engage with the respective stud.  
Wu, however, teaches an analogous system wherein the first engagement arrangement (Annotated Fig. 4) includes a stud (Annotated Fig. 4) formed or arranged on a lateral end portion of the head (Annotated Fig. 4) and the second engagement arrangement (Annotated Fig. 4) includes a corresponding hook member (23) arranged to engage with the respective stud (Annotated Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress, to further include the first engagement arrangement includes a stud formed or arranged on a lateral end portion of the head and the second engagement arrangement includes a corresponding hook member arranged to engage with the respective stud, as taught by Wu, to provide a device with an additional locking feature that is capable of retaining the device in a coupled arrangement to avoid an inadvertent release of the coupling, while in use, thus avoiding damage to the device and user.
Regarding claim 12, Kress, as modified, teaches all of the elements of claim 10 as discussed above.
Kress does not teach an outdoor surface treating apparatus wherein a front end of the hook member includes a ramp surface to facilitate rotation of the hook member relative to the stud as the accessory tool assembly is aligned with the head and is moved along the movement axis into engagement with the head.
 Wu, however, teaches an analogous system wherein a front end of the hook member (23) formed with includes a ramp surface (Annotated Fig. 4) to facilitate rotation of the hook member (23) relative to the stud (Annotated Fig. 4) as the accessory tool assembly is aligned with the head (Annotated Fig. 4) and is moved along the movement axis into engagement with the head (Annotated Fig. 4) .

Regarding claim 13, Kress, as modified, teaches all of the elements of claim 10 as discussed above.
Kress does not teach an outdoor surface treating apparatus, wherein the accessory tool assembly further includes a user-actuable release member operably coupled with the hook member, and the user-actuable release member is arranged to be actuated to rotate the hook member into the retracted position to release the engagement of the stud and the hook member. 
Wu, however, teaches an analogous system wherein the accessory tool assembly further includes a user-actuable release member (27) operably coupled with the hook member (23; Fig. 4), and the user-actuable release member (27) is arranged to be actuated to rotate the hook member (23) into the retracted position to release the engagement of the stud (Annotated Fig. 4) and the hook member (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress, to further include the user-actuable release member operably coupled with the hook member, and the user-actuable release member is arranged to be actuated to rotate the hook member into the retracted position to release the engagement of the stud and the hook member, as taught by Wu, to provide a device with an additional unlocking feature that is capable of releasing the device from a coupled arrangement in the event that a hook member becomes inadvertently stuck thus avoiding damage to the device and user.
Regarding claim 14, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the handle (130) includes a generally rearwardly 
Kress does not explicitly teach a battery receptacle for receiving a battery pack is arranged at the base.  Kress does, however, teach a plug socket, 132 is arranged at a rear end of the hand grip, therefore it would have been obvious to one having ordinary skill in the art to explicitly teach a battery receptacle for receiving a battery pack is arranged at the base, instead of supplying the plug socket, as claimed since it is common knowledge in the art to provide a power supply source.  In this particular instance the battery pack would allow for portability of the device.
Regarding independent claim 15, Kress teaches an accessory tool assembly for an outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a), comprising: a first coupling member (toothed shaft, 240; Fig. 7c) for drivingly coupling with a tool element (joint brush, 122) and a second coupling member (drive shaft, 210; Fig. 7c for claim 15) of a drive unit  (200) of the outdoor surface treating apparatus  (Fig. 7c) so as to drivingly couple the tool element (122) with the drive unit (200); a first engagement arrangement (Annotated Fig. 7c for claim 15) for releasably engaging with a second engagement  arrangement (Annotated Fig. 7c for claim 15) in the head (113), wherein: the first engagement arrangement (Annotated Fig. 7c for claim 15) is movable radially with respect to a movement axis (Annotated Fig. 7c for claim 15) between an extended position and a retracted position (Annotated Fig. 7c for claim 15) and a retracted position (Fig. 6b; when it is installed on the head) and includes a hook member (Annotated Fig. 7c for claim 15) arranged to be received in a corresponding recess (Annotated Fig. 7c for claim 15) in the second engagement arrangement (Annotated Fig. 7c for claim 15) in the head (113); the second engagement arrangement (Annotated Fig. 7c for claim 15) is fixed and includes the recess (Annotated Fig. 7c for claim 15) for receiving the hook member (Annotated Fig. 7c for claim 15), wherein the recess  (Annotated Fig. 7c for claim 15) is defined by a wall part (Annotated Fig. 7c for claim 15) in a lateral end portion of the head (Annotated Fig. 7c for claim 15).

    PNG
    media_image3.png
    625
    754
    media_image3.png
    Greyscale

Kress does not explicitly teach the accessory tool assembly includes at least one spring-biased actuator comprising an actuation portion and the hook member to be received in the recess, wherein the at least one actuator is movable radially between an extended position as biased by the spring and a retracted position when the bias of the spring is overcome by a force applied by the user; and as the accessory tool assembly is aligned with the head and is moved along the movement axis into engagement with the head, the first engagement arrangement first moves over the second engagement arrangement against the bias of the spring then returns to the extended position and locks with the second engagement while the first coupling member couples with the second coupling member.
Wu, however, teaches an analogous system wherein the accessory tool assembly includes at least one spring-biased actuator (Annotated Fig. 4) comprising an actuation portion (27) and the hook member (23) to be received in the recess (25), wherein the at least one actuator (27) is movable radially 

    PNG
    media_image4.png
    586
    803
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress to further include at least one spring-biased actuator comprising an actuation portion and the hook member to be received in the recess, wherein the at least one actuator is movable radially between an extended position as biased by the spring and a retracted position when the bias of the spring is overcome by a force applied by the user; and as the accessory tool assembly is aligned with the head and is moved along the movement axis into engagement with the head, the first engagement arrangement first moves over the second engagement arrangement against the bias of the spring then returns to the extended position and locks with the second engagement while the first coupling member couples with the second coupling member, as taught by Wu, to provide a device with an additional locking feature that is capable of retaining the device in a coupled arrangement to avoid an inadvertent release of the coupling, while in use, thus avoiding damage to the device and user.
Regarding claim 16, Kress, as modified, teaches the outdoor surface treating apparatus (cleaning and maintenance device, Fig. 6a) wherein the two recesses (Annotated Fig. 7c) are diametrically opposed to each other (Annotated Fig. 7c) and the two corresponding hook members (Annotated Fig. 7c) are correspondingly diametrically opposed to each other (Annotated Fig. 7c).  
Regarding claim 20, Kress, as modified, teaches all of the elements of claim 13 as discussed above.
Kress does not teach an outdoor surface treating apparatus wherein the user-actuable release member is rotatable by the user to release the engagement of the stud and the hook member.
Wu, however, teaches an analogous system wherein the user-actuable release member (27) is rotatable by the user to release the engagement of the stud (Annotated Fig. 4) and the hook member (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress, to further include the user-actuable release member is rotatable by the user to release the engagement of the stud and the hook member, as taught by Wu, to provide a device with an additional unlocking feature that is capable of releasing the device from a coupled arrangement in the event that a hook member becomes inadvertently stuck thus avoiding damage to the device and user.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Patent Publication No. 2018/0146773 A1) in view of Wu et al. (U.S. Patent Publication No. 2008/0060149 A1) and Baskar et al. (U.S. Patent Publication No. 2014/0332243 A1).
Regarding claim 11, Kress teaches all of the elements of claim 9 as discussed above.
Kress does not teach an outdoor surface treating apparatus wherein the first engagement arrangement includes two studs formed or arranged on a lateral end portion of the head and the second engagement arrangement includes two corresponding hook members arranged to engage with the respective stud.  
Baskar, however, teaches an analogous system wherein the first engagement arrangement (Fig. 4) includes two studs (106) formed or arranged on a lateral end portion of the head (101) and the second engagement arrangement (Fig. 5) includes two corresponding hook members (211) arranged to engage with the respective stud (Paragraph [0065]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress, to further include the first engagement arrangement includes two studs formed or arranged on a lateral end portion of the head and the second engagement arrangement includes two corresponding hook members arranged to engage with the respective stud, as taught by Baskar, to provide a device with an additional locking feature that is capable of retaining the device in a coupled arrangement to avoid an inadvertent release of the coupling, while in use, thus avoiding damage to the device and user.
Regarding claim 19, Kress teaches all of the elements of claim 11 as discussed above.
Kress does not teach an outdoor surface treating apparatus wherein the two studs are diametrically opposed to each other and the two corresponding hook members are correspondingly diametrically opposed to each other.  
Baskar, however, teaches an analogous system wherein the two studs (106) are diametrically opposed to each other (Fig. 4) and the two corresponding hook members (211) are correspondingly diametrically opposed to each other (Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kress, to further include the two studs are diametrically 
4Response to Arguments
Applicant's arguments filed on May 4, 2021 with respects to claim objections have been fully considered and the objections are withdrawn.  
Applicant's arguments filed on May 4, 2021 with respects to rejected claims 16 and 19 under 35 U.S.C. 112(b) have been fully considered and the rejection has been withdrawn.
Applicant's arguments filed on May 4, 2021 with respects to rejected claims 1 – 20 under 35 USC 102 and 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.      
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723